Citation Nr: 1740780	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability. 

2. Entitlement to service connection for a lumbar spine disability, including as secondary to a service-connected right knee disability and a claimed service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Bryon Dinkla, Agent


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Board remanded this appeal for further development.  At that time, the Board identified three issues on appeal.  In addition to the claims mentioned above, the Veteran had appealed the denial of a separate claim for automobile or other conveyance and adaptive equipment.  Pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board remanded that issue to the Agency of Original Jurisdiction (AOJ) with instructions to issue a statement of the case (SOC).  On remand, the AOJ issued the required SOC in March 2017.  But the Veteran did not file a substantive appeal (VA Form 9) within the time period required by 38 C.F.R. § 20.302(b) (2016).  For this reason, only the service connection issues listed above remain part of this appeal.


FINDINGS OF FACT

1. The preponderance of the evidence of record shows that the Veteran has a left knee disability that was aggravated by his service-connected right knee disability.  

2. The preponderance of the evidence of record shows that the Veteran has a lumbar spine disability that was aggravated by his service-connected right knee disability.  


CONCLUSIONS OF LAW

1. The Veteran's left knee disability was chronically aggravated by a service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. 1. The Veteran's lumbar spine disability was chronically aggravated by a service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In this case, the Veteran contends that the claimed disabilities are caused or aggravated by his service-connected right knee disability.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has left knee and lumbar spine disabilities, and has a service-connected right knee disability.  The first two elements of a secondary service connection claim are met and at issue in this case is a nexus between the claimed disabilities and the service-connected right knee disability.  

The AOJ has obtained several medical opinions to help determine whether current disabilities of the Veteran's left knee and lumbar spine were caused or aggravated by his service-connected right knee disability.  When remanding this case in June 2015, the Board explained that medical opinions obtained in May 2010 and December 2013, for the lumbar spine and the left knee, respectively, were inadequate.  In the opinion of the December 2013 knee examiner, the Veteran did not exhibit any knee issues which would demonstrate a weight transfer to his left knee from the unstable right knee.  The Board found that the examiner's opinion on this issue was undermined by the apparent contradiction between this statement and the Veteran's use of assistive devices and walking with an antalgic gait.  The May 2010 lumbar spine opinion was inadequate because the examiner considered only whether the service-connected right knee disability caused the lumbar spine disability, but he offered no opinion as to the probability that the lumbar spine disability may have been aggravated by the service-connected right knee disability.  Because the examinations are not adequate, they are not probative evidence.  

After explaining these deficiencies, the Board remanded this appeal to schedule a new examination and obtain adequate opinions.  As requested, the Veteran's knees and back were examined by a VA physician assistant in March 2016.  In the examiner's opinion, neither the left knee nor the lumbar spine disabilities were caused or aggravated by the service-connected right knee condition.  To explain both conclusions, the examiner referred to her review of "mainstream medical literature" and noted the presence of other risk factors which, according to the examiner, were relevant to the claimed conditions - specifically, obesity and tobacco abuse.  

After reviewing the March 2016 opinions, the AOJ requested a second opinion on both issues, to respond to the specific arguments of the Veteran's representative in a December 2013 written statement.  The AOJ received an addendum report from a VA physician in February 2017.  In the examiner's opinion, it was less likely than not that the Veteran's left knee and lumbar spine disabilities were aggravated by the service-connected right knee disability.  The examiner explained that it was unlikely that the right knee injury would have a significant impact on the opposite, uninjured, knee unless the injury to the service-connected knee caused partial or complete paralysis or shortening of the lower extremity resulting in a leg length discrepancy.  According to the examiner, it was likely that only a leg lengthy discrepancy greater than four or five centimeters would alter the Veteran's gait sufficiently to affect the opposite, uninjured leg.  The examiner's report suggests that obesity was the more likely cause of degenerative changes in the left knee.  The report then gave a summary of certain medical articles concerning the likely causes of osteoarthritis and statistics about the extent of arthritis in the general population.  For the lumbar spine, the rationale for the examiner's unfavorable opinion was very similar.  According to the examiner, degenerative disc disease of the lumbar spine was likely caused by obesity or the natural aging process.  As noted in the Board's most recent remand, these opinions are inadequate, and are therefore not probative.  

To support his claims, the Veteran submitted opinions from a podiatry attending physican dated May 2015 and November 2016.  According to the physician, it is more likely than not that the Veteran's service connected knee injury contributed to the Veteran's left knee degenerative joint disease.  The physician explained that, in her opinion, the right knee injury contributed to the Veteran's altered gait, which caused bilateral Achilles tendonitis, which was the reason for an unsuccessful series of surgeries on the Veteran's right foot.  Complications from these surgeries led to the amputation of the right leg below the knee.  According to the physician, Veteran's lumbar spine issues were "more likely than not secondary to and worsened by" the Veteran's altered gait.  The physician's choice of words, specifically that the right knee injury "contributed to" - rather than caused - the Veteran's altered gait, means that the opinion, as written, is best understood as a favorable opinion on secondary service connection by way of aggravation.  

The Board finds that the opinion of the private podiatrist provides probative evidence in favor of the Veteran's claims, as she noted that the Veteran's altered gait (due to his service-connected below the knee amputation) aggravated his left knee and lumbar spine disabilities.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs in favor of the claims of service connection for left knee and lumbar spine disabilities.  


ORDER

Service connection for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


